Notice of Pre-AIA  or AIA  Status
The present application, filed on or after April 29, 2020, is being examined under the first inventor to file provisions of the AIA .

Examiner Note: The examiner notes that machine readable storage device excludes transitory signal per se. See [0013] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se” 
Detailed action 
Claims 1-18 are pending and are being considered.
Claims 1, 6, 7, 12, 13 and 18 are amended.

Response to 103 
	Applicant’s argument filled on 11/24/2021 have been fully considered and are persuasive but are moot in view of new grounds of rejection. The argument do not apply to the current art being used.   
Claim Objections
Claims 1, 7 and 13 objected to because of the following informalities:  
Claim 1, 7 and 13 recites “where” should read as “wherein”
Claim 1, 7 and 13 recites “each key”. The examiner suggest to clarify if the “each key” represent “random key pair” as previously recited in the claim. The examiner suggest to clarify the limitation in view of [0037] which discloses “Where each key pair generated in the previous layer acts in the way that the original master key does by generating another set of random keys and signing subordinate certificates in a next layer.”
Claim 1, 7 and 13 recites “where each key at a previous layer acts as a master key in the configuring operation for generating a plurality of subordinate certificates in a current layer” should next layer” see [0041].

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 7-8, 10-12, 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (hereinafter Wong) (US 20150339664) in view of Edwards et al (hereinafter Edwards) (EP 3637297) (i.e. English translation is used for examination).
Regarding claim 1 Wong teaches A computer-implemented method for a limited operation asymmetric cryptographic key scheme, the method comprising (Wong on [0040] teaches method that employs asymmetric cryptography (e.g., public key infrastructure PKI));
configuring a master key pair for use in a cryptographic key system, the master key pair having certificate authority for a pre-defined number of signature operations (Wong on [0059 and 0061-0064] teaches a signature key (i.e. master key) provisioned to a communication device can be used to generate a signature. The signature key may also be associated with a set of one or more limited-use thresholds that limits the usage of the signature key, where once the usage of the signature key has exhausted or exceeded its corresponding the set of one or more limited-use thresholds, the set of one or more limited-use thresholds associated with a signature key can be enforced from the perspective of the certificate authority. The signature key may be valid for a cumulative number of a hundred ODA transactions authenticated by the certificate authority public key associated with the signature key and once signature key is expired generating a new signature key (i.e. pair of master key for performing limited number of signature operations). See on [0094] teaches portable communication device 101 may generate a signature using a signature key);
and establishing a first certificate chain layer for the plurality of random key pairs by creating subordinate certificates for each random key pair in the plurality of random key pairs, each random key pair having the pre-defined number of signature operations of the master key pair (Wong on [0059] teaches the signature is transmitted to the access device along with any necessary certificates and public key (i.e. random key pair) information to authenticate the signature (i.e. performing signature operation). In some embodiments, a certificate chain can be used to authenticate the signature (i.e. since there are multiple public keys associated with signature key each having certificate [0180]). See on [0062] teaches the communication device public key certificate may include an indication of the time-to-live associated with the signature key. See on [0065] teaches the certificate authority public key may also have its own time-to-live limited-use threshold (i.e. pre-defined operation). See on [0180] teaches the access device retrieves a certificate authority public key based on the certificate authority public key index. For example, the access device may have multiple certificate authority public keys, and the certificate authority public key index received from the communication device can be used by the access device to a select an appropriate certificate authority public key for the ODA transaction. See on [0183] teaches if a limited-use threshold associated with the signature key is enforced based on cumulative transactions or transaction amounts for a certificate authority public key associated with the signature key, the access device may periodically check the status of the certificate authority public key and determine if the cumulative transactions or transaction amounts for the certificate authority public key has been exceeded or is about to be exceeded. If so, this may indicate that the signature key has exceeded its associated set of one or more limited-use thresholds, and the access device may receive a new certificate authority public key).

	Although Wong teaches public and private key pair and configuring, generating and establishing operation is performed for one iteration where M=1, but fails to explicitly teach generating a plurality of random key pairs from the master key pairs, repeating the configuring operation, the generating operation and the establishing for M layers, where M is an integer greater than or equal to one and where each key at a previous layer acts as a master key in the configuring operation for generating a plurality of subordinate certificates in a current layer. However, Edwards from analogous art teaches generating a plurality of random key pairs from the master key pairs (Edwards [page 5 para 3] teaches device identifier (i.e. master key) may be used for generating public-private key pair);
repeating the configuring operation, the generating operation and the establishing for M layers, where M is an integer greater than or equal to one (Edwards [page 10 para 2-4] teaches the firmware 112 may include one or more layers. As such, blocks 804-806 (i.e. configuring, generating and establishing operation for each additional layers of certificate) may be repeated for each subsequent layer of the firmware 112. However, instead of being performed by the core root of trust 124, the blocks 804-806 may be performed by the current layer of the firmware 112. Thus, layer L0 may generate the firmware measurement certificate 200 for layer L1. Layer L1 may generate the firmware measurement certificate for layer L2, and so on. If the firmware 112 includes one layer. See also on [page 5 2nd last para] teaches n layers of certificate, where n represent number of certificate. See also on [page 8 3rd last para] teaches where each key at a previous layer acts as a master key in the configuring operation for generating a plurality of subordinate certificates in a current layer);
and where each key at a previous layer acts as a master key in the configuring operation for generating a plurality of subordinate certificates in a current layer (Edwards on [page 5 2nd last para] each layer of the firmware 112 may be associated with one of the firmware measurement certificates 114, each firmware measurement certificate 114 may include a unique public key 132. In such examples, a chain of firmware measurement certificates 114 may be created between the different layers of the firmware 112. In other words, a layer n, of the firmware 112 may certify the public key of the next layer, layer n+1. In turn, the layer n+1 uses the private key associated with the certified public key to sign the firmware measurement certificate 114 of layer n+2. See on [page 10 para 4 and last para] teaches public key of layer L0 identifies the owner certificate of the next layer L1. Further teaches public key that identifier the current layer of firmware).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Edwards into the teaching of Wong by generating random public-private key pair from a master key and repeating operation for subsequent layer of certificate based on public-private key pair. One would be motivated to do so in order to perform authentication for additional layer using trusted data (Edwards on [page 2 para 2]).
Regarding claim 7 Wong teaches a computer program product for a limited operation asymmetric cryptographic key scheme, the computer program product comprising: (Wong on [0040] teaches method that employs asymmetric cryptography (e.g., public key infrastructure PKI). See on [0009] teaches a memory coupled to the processor and storing a mobile application that performs operations for enhancing security of the communication device);
 a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations including the following: (Wang on [0010] teaches an access device may include a contactless interface transceiver to communicate with a communication device, a processor; and a memory coupled to the processor and storing code executable by the process to perform operations);
configuring a master key pair for use in a cryptographic key system, the master key pair having certificate authority for a pre-defined number of signature operations (Wong on [0059 and 0061-0064] teaches a signature key (i.e. master key) provisioned to a communication device can be used to generate a signature. The signature key may also be associated with a set of one or more limited-use thresholds that limits the usage of the signature key, where once the usage of the signature key has exhausted or exceeded its corresponding the set of one or more limited-use thresholds, the set of one or more limited-use thresholds associated with a signature key can be enforced from the perspective of the certificate authority. The signature key may be valid for a cumulative number of a hundred ODA transactions authenticated by the certificate authority public key associated with the signature key and once signature key is expired generating a new signature key (i.e. pair of master key for performing limited number of signature operations). See on [0094] teaches portable communication device 101 may generate a signature using a signature key);
and establishing a first certificate chain layer for the plurality of random key pairs by creating subordinate certificates for each random key pair in the plurality of random key pairs, each random key pair having the pre-defined number of signature operations of the master key pair (Wong on [0059] teaches the signature is transmitted to the access device along with any necessary certificates and public key (i.e. random key pair) information to authenticate the signature (i.e. performing signature operation). In some embodiments, a certificate chain can be used to authenticate the signature (i.e. since there are multiple public keys associated with signature key each having certificate [0180]). See on [0062] teaches the communication device public key certificate may include an indication of the time-to-live associated with the signature key. See on [0065] teaches the certificate authority public key may also have its own time-to-live limited-use threshold (i.e. pre-defined operation). See on [0180] teaches the access device retrieves a certificate authority public key based on the certificate authority public key index. For example, the access device may have multiple certificate authority public keys, and the certificate authority public key index received from the communication device can be used by the access device to a select an appropriate certificate authority public key for the ODA transaction. See on [0183] teaches if a limited-use threshold associated with the signature key is enforced based on cumulative transactions or transaction amounts for a certificate authority public key associated with the signature key, the access device may periodically check the status of the certificate authority public key and determine if the cumulative transactions or transaction amounts for the certificate authority public key has been exceeded or is about to be exceeded. If so, this may indicate that the signature key has exceeded its associated set of one or more limited-use thresholds, and the access device may receive a new certificate authority public key).
	Although Wong teaches public and private key pair and configuring, generating and establishing operation is performed for one iteration where M=1, but fails to explicitly teach generating a plurality of random key pairs from the master key pairs, repeating the configuring operation, the generating operation and the establishing for M layers, where M is an integer greater than or equal to one and where each key at a previous layer acts as a master key in the configuring operation for generating a plurality of subordinate certificates in a current layer however Edwards from analogous art teaches generating a plurality of random key pairs from the master key pairs (Edwards [page 5 para 3] teaches device identifier (i.e. master key) may be used for generating public-private key pair);
repeating the configuring operation, the generating operation and the establishing for M layers, where M is an integer greater than or equal to one (Edwards [page 10 para 2-4] teaches the firmware 112 may include one or more layers. As such, blocks 804-806 (i.e. configuring, generating and establishing operation for each additional layers of certificate) may be repeated for each subsequent layer of the firmware 112. However, instead of being performed by the core root of trust 124, the blocks 804-806 may be performed by the current layer of the firmware 112. Thus, layer L0 may generate the firmware measurement certificate 200 for layer L1. Layer L1 may generate the firmware measurement certificate for layer L2, and so on. If the firmware 112 includes one layer. See also on [page 5 2nd last para] teaches n layers of certificate, where n represent number of certificate. See also on [page 8 3rd last para] teaches where each key at a previous layer acts as a master key in the configuring operation for generating a plurality of subordinate certificates in a current layer);
and where each key at a previous layer acts as a master key in the configuring operation for generating a plurality of subordinate certificates in a current layer (Edwards on [page 5 2nd last para] each layer of the firmware 112 may be associated with one of the firmware measurement certificates 114, each firmware measurement certificate 114 may include a unique public key 132. In such examples, a chain of firmware measurement certificates 114 may be created between the different layers of the firmware 112. In other words, a layer n, of the firmware 112 may certify the public key of the next layer, layer n+1. In turn, the layer n+1 uses the private key associated with the certified public key to sign the firmware measurement certificate 114 of layer n+2. See on [page 10 para 4 and last para] teaches public key of layer L0 identifies the owner certificate of the next layer L1. Further teaches public key that identifier the current layer of firmware).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Edwards into the teaching of Wong by generating random public-private key pair from a master key and repeating operation for subsequent layer of certificate based on public-private key pair. One would be motivated to do so in order to perform authentication for additional layer using trusted data (Edwards on [page 2 para 2]).

Regarding claim 13 Wong teaches A computer system for a limited operation asymmetric cryptographic key scheme, the computer system comprising (Wong on [0040] teaches system that employs asymmetric cryptography (e.g., public key infrastructure PKI). See on [0009] teaches a memory coupled to the processor and storing a mobile application that performs operations for enhancing security of the communication device);
(Wang on [0010] teaches an access device may include a contactless interface transceiver to communicate with a communication device, a processor; and a memory coupled to the processor and storing code executable by the process to perform operations);
configuring a master key pair for use in a cryptographic key system, the master key pair having certificate authority for a pre-defined number of signature operations (Wong on [0059 and 0061-0064] teaches a signature key (i.e. master key) provisioned to a communication device can be used to generate a signature. The signature key may also be associated with a set of one or more limited-use thresholds that limits the usage of the signature key, where once the usage of the signature key has exhausted or exceeded its corresponding the set of one or more limited-use thresholds, the set of one or more limited-use thresholds associated with a signature key can be enforced from the perspective of the certificate authority. The signature key may be valid for a cumulative number of a hundred ODA transactions authenticated by the certificate authority public key associated with the signature key and once signature key is expired generating a new signature key (i.e. pair of master key for performing limited number of signature operations). See on [0094] teaches portable communication device 101 may generate a signature using a signature key);
and establishing a first certificate chain layer for the plurality of random key pairs by creating subordinate certificates for each random key pair in the plurality of random key pairs, each random key pair having the pre-defined number of signature operations of the master key pair (Wong on [0059] teaches the signature is transmitted to the access device along with any necessary certificates and public key (i.e. random key pair) information to authenticate the signature (i.e. performing signature operation). In some embodiments, a certificate chain can be used to authenticate the signature (i.e. since there are multiple public keys associated with signature key each having certificate [0180]). See on [0062] teaches the communication device public key certificate may include an indication of the time-to-live associated with the signature key. See on [0065] teaches the certificate authority public key may also have its own time-to-live limited-use threshold (i.e. pre-defined operation). See on [0180] teaches the access device retrieves a certificate authority public key based on the certificate authority public key index. For example, the access device may have multiple certificate authority public keys, and the certificate authority public key index received from the communication device can be used by the access device to a select an appropriate certificate authority public key for the ODA transaction. See on [0183] teaches if a limited-use threshold associated with the signature key is enforced based on cumulative transactions or transaction amounts for a certificate authority public key associated with the signature key, the access device may periodically check the status of the certificate authority public key and determine if the cumulative transactions or transaction amounts for the certificate authority public key has been exceeded or is about to be exceeded. If so, this may indicate that the signature key has exceeded its associated set of one or more limited-use thresholds, and the access device may receive a new certificate authority public key).
Although Wong teaches public and private key pair and configuring, generating and establishing operation is performed for one iteration where M=1, but fails to explicitly teach generating a plurality of random key pairs from the master key pairs, repeating the configuring operation, the generating operation and the establishing for M layers, where M is an integer greater than or equal to one and where each key at a previous layer acts as a master key in the configuring operation for generating a plurality of subordinate certificates in a current layer however Edwards from analogous art teaches generating a plurality of random key pairs from the master key pairs (Edwards [page 5 para 3] teaches device identifier (i.e. master key) may be used for generating public-private key pair);
repeating the configuring operation, the generating operation and the establishing for M layers, where M is an integer greater than or equal to one (Edwards [page 10 para 2-4] teaches the firmware 112 may include one or more layers. As such, blocks 804-806 (i.e. configuring, generating and establishing operation for each additional layers of certificate) may be repeated for each subsequent layer of the firmware 112. However, instead of being performed by the core root of trust 124, the blocks 804-806 may be performed by the current layer of the firmware 112. Thus, layer L0 may generate the firmware measurement certificate 200 for layer L1. Layer L1 may generate the firmware measurement certificate for layer L2, and so on. If the firmware 112 includes one layer. See also on [page 5 2nd last para] teaches n layers of certificate, where n represent number of certificate. See also on [page 8 3rd last para] teaches where each key at a previous layer acts as a master key in the configuring operation for generating a plurality of subordinate certificates in a current layer);
and where each key at a previous layer acts as a master key in the configuring operation for generating a plurality of subordinate certificates in a current layer (Edwards on [page 5 2nd last para] each layer of the firmware 112 may be associated with one of the firmware measurement certificates 114, each firmware measurement certificate 114 may include a unique public key 132. In such examples, a chain of firmware measurement certificates 114 may be created between the different layers of the firmware 112. In other words, a layer n, of the firmware 112 may certify the public key of the next layer, layer n+1. In turn, the layer n+1 uses the private key associated with the certified public key to sign the firmware measurement certificate 114 of layer n+2. See on [page 10 para 4 and last para] teaches public key of layer L0 identifies the owner certificate of the next layer L1. Further teaches public key that identifier the current layer of firmware).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Edwards into the teaching of Wong by generating random public-private key pair from a master key and repeating operation for subsequent layer of certificate based on public-(Edwards on [page 2 para 2]).

Regarding claim 2, 8 and 14 the combination of Wong and Edwards  teaches all the limitations of claim 1, 7 and 13 respectively, Wong further teaches validating a first signature operation with reference to a certificate chain from the subordinate certificate of a first random key pair of the plurality of random key pairs to the certificate authority of the master key pair (Wong on [0059-0064] teaches the signature is transmitted to the access device along with any necessary certificates and public key information to authenticate the signature. In some embodiments, a certificate chain can be used to authenticate the signature. The communication device public key certificate may include a communication device public key that can be used to authenticate the signature generated by the communication device. A signature key may be valid for a cumulative number of a hundred ODA transactions authenticated by the certificate authority public key associated with the signature key).

Regarding claim 4, 10 and 16 the combination of Wong and Edwards  teaches all the limitations of claim 1, 7 and 13 respectively, Wong further teaches issuing the master key pair having the pre-defined number of signature operations (Wong on [0059 and 0061-0064] teaches a signature key provisioned to a communication device can be used to generate a signature. The signature key may also be associated with a set of one or more limited-use thresholds that limits the usage of the signature key, where once the usage of the signature key has exhausted or exceeded its corresponding the set of one or more limited-use thresholds, the set of one or more limited-use thresholds associated with a signature key can be enforced from the perspective of the certificate authority. The signature key may be valid for a cumulative number of a hundred ODA transactions authenticated by the certificate authority public key associated with the signature key and once signature key is expired generating a new signature key (i.e. pair of master key for performing limited number of signature operations). See on [0094] teaches portable communication device 101 may generate a signature using a signature key).
Regarding claim 5, 11 and 17 the combination of Wong and Edwards teaches all the limitations of claim 1, 7 and 13 respectively, Wong further teaches determining a fixed number representing the pre-defined number of signature operations permitted for the master key pair (Wong on [0063-0064] teaches the set of one or more limited-use thresholds associated with a signature key may include a cumulative number of ODA transactions authenticated by the certificate authority public key, a signature key may be valid for a cumulative number of a hundred ODA transactions authenticated by the certificate authority public key associated with the signature key).
Regarding claim 6, 12 and 18 the combination of Wong and Edwards teaches all the limitations of claim 1, 7 and 13 respectively, Edwards further teaches wherein M is an integer greater than or equal to two (Edwards [page 10 para 2-4] teaches the firmware 112 may include one or more layers. As such, blocks 804-806 (i.e. configuring, generating and establishing operation for each additional layers of certificate) may be repeated for each subsequent layer of the firmware 112. However, instead of being performed by the core root of trust 124, the blocks 804-806 may be performed by the current layer of the firmware 112. Thus, layer L0 may generate the firmware measurement certificate 200 for layer L1. Layer L1 may generate the firmware measurement certificate for layer L2, and so on. If the firmware 112 includes one layer. See also on [page 5 2nd last para] teaches n layers of certificate, where n represent number of certificate. See also on [page 8 3rd last para] teaches where each key at a previous layer acts as a master key in the configuring operation for generating a plurality of subordinate certificates in a current layer).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Edwards into the teaching of Wong by generating random public-private (Edwards on [page 2 para 2]).

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (hereinafter Wong) (US 20150339664) in view of Edwards et al (hereinafter Edwards) (EP 3637297) and further in view of Ito et al (hereinafter Ito) (US 20100174919).

Regarding claim 3, 9 and 15 the combination of Wong and Edwards teaches all the limitations of claim 1, 7 and 13 respectively, Wong further teaches performing a series of signature operations using the first random key pair (Wong on [0059-0064] teaches the signature is transmitted to the access device along with any necessary certificates and public key information to authenticate the signature. In some embodiments, a certificate chain can be used to authenticate the signature. The communication device public key certificate may include a communication device public key that can be used to authenticate the signature generated by the communication device. A signature key may be valid for a cumulative number of a hundred ODA transactions authenticated by the certificate authority public key associated with the signature key (i.e. performing series of signature operation using public key based on until time to live of public key)).
The combination of Wong and Edwards fails to teach deleting a first private component of the first random key pair upon determination that the series of signature operations performed by the first random key pair is equal to the pre-defined number of signature operations, however Ito from analogous art teaches deleting a first private component of the first random key pair upon determination that the series of signature operations performed by the first random key pair is equal to the pre-defined number of signature operations (Ito on [0450] teaches the key generation unit stores information indicating a number of usages of the encryption key, into the first memory when copying the encryption key into the first memory, the encryption unit, when a number of times the encryption key has been used exceeds the number of usages indicated by the information, deletes the encryption key copied into the first memory and requests the control unit to copy a new encryption key (i.e. deleting key based on its usage time exceed the pre-defined threshold time)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ito into the combined teaching of Wong and Edwards  by limiting usage of a key and deleting the key when limits meets or exceeds. One would be motivated to do so in order to secure confidentiality of the information security processing (Ito on [0019]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOEEN KHAN/               Examiner, Art Unit 2436                                                                                                                                                                                         

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436